PER CURIAM.
This is an appeal from an order summarily denying a motion under Florida Rule of Criminal Procedure 3.850. On appeal from a summary denial, this court must reverse unless the postconviction record shows conclusively that the appellant is not entitled to any relief. See Fla. R.App. P. 9.141(b)(2)(A).
Because the record now before us fails to make the required showing, we reverse the order and remand for a hearing or for the attachment of record excerpts conclusively showing that the appellant is not entitled to any relief. See id.; see also Fla. R.Crim. P. 3.850(d).
Reversed and remanded for further proceedings.